DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed to Invention II non-elected without traverse.  Accordingly, claims 14-15 are cancelled below.

Examiner’s Amendment
Claims 14-15 are cancelled.

Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: 
On further consideration of the arguments and the prior art of record fails to disclose, teach, or fairly suggest,
said at least two processing paths each being configured to enable a path-related processing of the capsules; and, said cleaning unit being configured to perform the path related processing until directly after the capsules are cleaned by the corresponding cleaning element.
The prior art of record that comes closes to teaching this limitation is Ye, CN 106363512A (Ye).  However, this prior art fails to teach the aforementioned limitations since the path-related processing with cleaning included is not disclosed and would require unreasonable combinations or references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Pages 2-8, filed 24 May 2022, with respect to Claim 1 have been fully considered and are persuasive.  The rejections of Claims 1-13 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        18 Jul 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731